Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

by and among

NEWFOUND TECHNOLOGY CORPORATION

and

C-COR INCORPORATED

and

BROADBAND ROYALTY CORPORATION

March 7, 2006



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”) is dated March 7, 2006, by and among
Newfound Technology Corporation, a Massachusetts corporation (“Buyer”); and
C-COR Incorporated, a Pennsylvania corporation (“C-COR”) and Broadband Royalty
Corporation, a Delaware corporation (“BRC”, and together with C-COR, “Seller”).

RECITALS

A. Seller is engaged in the business of developing, manufacturing, marketing,
selling its DV6000 product line for the high performance, cost-effective
transport of video services, together with maintenance and other related
services, amongst its other business lines.

B. Seller desires to sell, and Buyer desires to purchase, the assets of Seller
used in the DV6000 product line business as more particularly set forth herein,
for the consideration and on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the recital(s), and of the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I

DEFINED TERMS; RULES OF CONSTRUCTION

1.1 Defined Terms. Capitalized terms used herein but not defined have the
respective meanings given to such terms below.

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

“Business” means the development, testing, manufacturing, marketing,
maintaining, supporting, and selling of the products in the Product Line, and
providing related services.

“Confidential Information” means any information of or concerning the Business
or Assets that is not already generally available to the public.

“Contract” means any contract, agreement, commitment, license, note, bond,
mortgage, indenture, lease, sublease, purchase order or other agreement or
arrangement, whether verbal or in writing or resulting from a course of conduct
by the parties to the contract.



--------------------------------------------------------------------------------

“Copyrights” means all domestic and foreign copyright interests in any original
work of authorship fixed in a tangible medium of expression, whether registered
or unregistered, including but not limited to all copyright registrations or
foreign equivalents, applications for registration or foreign equivalents, all
moral rights, all common-law rights, and all rights to register and obtain
renewals and extensions of copyright registrations, together with all other
copyright interests accruing by reason of international copyright convention.

“Documentation” means, collectively, if any, all programmers’ notes or logs,
source code annotations, user guides, manuals, instructions, forms, software
architecture designs, layouts, Know-How, and other designs, plans, drawings,
documentation or materials that relate in any manner to any aspect of the
Software or Seller’s Intellectual Property, whether in tangible or intangible
form.

“Effective Time” means the time at which the Closing is consummated.

“Environmental Law” means any applicable federal, state, local, and foreign Law
(including, but not limited to, CERCLA, the Resource Conservation and Recovery
Act of 1976 and analogous state laws), all judicial and administrative orders
and determinations, all contractual obligations, and all common law concerning
(x) the protection of human health or the environment (including air, water
vapor, surface water, groundwater, drinking water supply, and surface or
subsurface land) or (y) the generation, transportation, processing, handling, or
disposal of any Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Orders” has the meaning set forth in Section 2.2(i)

“Financial Information” has the meaning set forth in Section 3.3.

“GAAP” means United States generally accepted accounting principles set forth in
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

“Governing Documents” means (a) articles or certificate of incorporation and
bylaws; (b) or other documents relating to the organization, management or
operation; and (c) any amendment or supplement to any of the foregoing.

“Governmental Entity” means any federal, state, local or foreign government or
governmental entity or any political or other subdivision, department or branch
thereof, or any regulatory, administrative or other agency or any court,
tribunal or quasi-judicial agency or commission or other governmental authority
or instrumentality, domestic or foreign.

“Hazardous Substance” means any substance that is listed, defined, designated or
classified as hazardous or toxic under applicable Laws or is otherwise regulated
by a

 

2



--------------------------------------------------------------------------------

Governmental Entity pursuant to Environmental Laws, including petroleum,
petroleum products, asbestos, asbestos-containing material, urea formaldehyde
and polychlorinated biphenyls.

“Indemnified Party” means, in the case of an indemnification claim pursuant to
Section 7.2(a), the Buyer Indemnified Parties, and in the case of an
indemnification claim pursuant to Section 7.2(b), the Seller Indemnified
Parties.

“Indemnifying Party” means, in the case of an indemnification claim pursuant to
Section 7.2(a), Seller, and in the case of an indemnification claim pursuant to
Section 7.2(b), Buyer.

“Intellectual Property” means all Patents, Trademarks, Copyrights,
Documentation, Inventions, Know-How, Software, Trade Secrets, websites, and
internet domain name registrations.

“Intellectual Property Rights” means, collectively, (a) all rights in, to or
related or associated in any manner with the Intellectual Property or any aspect
or part thereof owned by or licensed to Seller or to which Seller has any
rights, and (b) all rights to all rights to sue for any past, present or future
infringement of any of the foregoing rights and the right to all income,
royalties, damages and payments now or hereafter due or payable with respect to
any of the foregoing rights, including without limitation damages for past,
present or future infringement thereof.

“Inventions” means novel devices, processes, compositions of matter, methods,
techniques, observations, discoveries, apparatuses, designs, expressions,
theories and ideas, whether or not patentable, including Copyrights, Software
and Trade Secrets.

“Inventory” means all supplies, material, parts and other inventories (including
raw material, work-in process and finished goods) of Seller which is used in the
operation of the Business or is held for sale or resale in the operation of the
Business regardless of where located.

“Know-How” means scientific, engineering, financial, marketing, practical or
other knowledge or experience useful in the operation of the Business.

“Knowledge” An individual will be deemed to have “Knowledge” of a particular
fact or other matter if that individual is actually aware of that fact or
matter.

Seller will be deemed to have “Knowledge” of a particular fact or other matter
if John Caezza, David Woodle, William Hanelly, George Pugliese, Peter Wolff,
Mark Talbot, Scott Ripa, Larry Richards, Thomas Bloom, Timothy Gropp or George
M. Savereno has Knowledge of that fact or other matter.

Buyer will be deemed to have “Knowledge” of a particular fact or other matter if
Richard Dellacanonica or Sean Mack has Knowledge of that fact or other matter.

“Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction, decree or other provision having the force or effect of
law enacted, issued, promulgated, enforced or entered by a Governmental Entity.

 

3



--------------------------------------------------------------------------------

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“License Agreement” has the meaning set forth in Section 2.6(a)(iv).

“Licensed Intellectual Property” means any Intellectual Property licensed to
Seller that is used in or necessary to the conduct of the Business.

“Liens” means mortgages, deeds of trust, liens, security interests, pledges,
easements, rights of first refusal, options, restrictions or encumbrances or
charges of any kind.

“Loss” means any and all losses, liabilities, damages, penalties, obligations,
awards, fines, deficiencies, interest, suits, actions, causes of action,
Proceedings, hearings, investigations, charges, complaints, demands, claims
injunctions, judgments, orders, decrees, rulings, amounts paid in settlement,
Taxes, Liens, expenses, and fees (including third party claims, whether or not
meritorious), costs and expenses whatsoever (including reasonable attorneys’,
accountants’ and environmental consultants’ fees and disbursements).

“Material Adverse Effect” means any effect, event or change that, individually
or in the aggregate, would be (or could reasonably be expected to be) materially
adverse to the Business or the Assets, taken as a whole, or to the ability of
Seller to consummate timely the Transactions (regardless of whether or not such
adverse effect or change can be cured or whether Buyer has knowledge of such
effect or change on the date hereof); provided, that any effect due to
(i) changes in the United States or foreign economies in general, (ii) changes
in Seller’s industry in general and not specifically relating to Seller and
(iii) the execution of this Agreement (including the identity of the Buyer) and
the consummation of the Transactions contemplated by this Agreement shall be
deemed not to have a Material Adverse Effect.

“Measurement Period” means each three (3) month period of the first twenty-four
(24) months of the Earnout Period and the last month of the Earnout Period.

“Ordinary Course of Business” means the conduct of the Business in accordance
with the normal day-to-day customs, practices and procedures of Seller, as
applicable, consistent with past custom and practice (including with respect to
quantity and frequency).

“Owned Intellectual Property” means Intellectual Property that is used in or
necessary to the conduct of the Business as presently conducted in which Seller
has or purports to have an ownership interest.

“Patents” means and includes all domestic and foreign patents (including
certificates of invention and other patent equivalents), provisional
applications, patent applications and patents issuing therefrom, as well as any
division, continuation or continuation in part, reissue, extension,
reexamination certification, revival or renewal of any patent, and all
Inventions and subject matter related to such patents and patent applications,
in any and all forms.

 

4



--------------------------------------------------------------------------------

“Permitted Liens” means: (i) mechanics’, carriers’, workmen’s, repairmen’s or
other similar common law or statutory Liens arising or incurred in the Ordinary
Course of Business of Seller and which would not materially impair Seller or any
of its assets or properties, (ii) Liens arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business, the payments under which contracts and
leases are current and are not past due, (iii) Liens for Taxes that are not yet
due and payable or that may thereafter be paid without penalty or that are being
contested in good faith by appropriate proceedings;

“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, a Governmental Entity (or any
department, agency or political subdivision thereof) or other entity.

“Primarily” means used for the specified purpose to a greater extent than for
any other purpose.

“Proceeding” means any action, suit, claim, litigation, investigation, hearing
or proceeding before any Governmental Entity or arbitrator.

“Product Line” means all of the products in Seller’s digital video transport
(DV6000) product line, including the DV6000 Universal Digital Transport
products, the DV6300 Single Channel Transport System, the DV6408 Tributary
Access System, the DV6444 Interface Gateway System, and the IMI-9000 -
Information and Monitoring System.

“Proposal” means a bid, quote or offer to sell any product in the Product Line.

“Related Documents” means each of the certificates, documents or agreements to
be executed in connection with the Transactions.

“Returns” means, collectively, returns, declarations of estimated Tax, Tax
reports, claims for refunds, information returns and statements relating to any
Taxes with respect to any income, assets or operations of Seller, including any
schedule or attachment thereto and any amendment thereof.

“Software” means all versions of all software (including software programs,
software tools, objects, modules, routines, algorithms and code, in both source
code, object code and executable form), machine readable databases and
compilations, data structures and all data and collections of data and all
content on internet sites owned by or licensed to Seller and all derivative
works of any of such software.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person
(or any Subsidiary of such Person).

 

5



--------------------------------------------------------------------------------

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller (wherever located and whether or not carried on Seller’s
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.

“Tax” or “Taxes” means, with respect to any Person, all income taxes (including
any tax on or based upon net income, gross income, or income as specially
defined, or earnings, profits, or selected items of income, earnings or profits)
and all gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment or windfall profits taxes, alternative or
add-in minimum taxes, customs duties or other taxes of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any taxing authority on such Person.

“Trade Secrets” means any formula, design, device or compilation, or other
information which is used or held for use by Seller in the Business, which gives
the holder thereof an advantage or opportunity for advantage over competitors
which do not have or use the same, and which is not generally known by the
public. Trade Secrets can include, by way of example, formulas, market surveys,
market research studies, customer lists, information contained on drawings and
other documents and information relating to research, development or testing.

“Trademarks” means and includes all domestic and foreign trademarks, trade
dress, service marks, trade names, icons, logos, slogans and other indicia of
source or sponsorship of goods and services, designs and logotypes related to
the above, in any and all forms, and all trademark registrations and
applications for registration related to such trademarks (including, but not
limited to, intent-to-use applications).

“Transactions” means the transactions contemplated by this Agreement and the
Related Documents.

1.2 Other Capitalized Terms. Other capitalized terms shall have the meaning
ascribed to such terms herein.

ARTICLE II

SALE AND TRANSFER OF ASSETS; CLOSING

2.1 Assets to be Sold. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, but effective as of the Effective Time, Seller
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, free and clear of any Liens other than
Permitted Liens, all of Seller’s right, title and interest in and to the
following property and assets of Seller used in the Business (but excluding the
Excluded Assets):

(a) all Tangible Personal Property set forth on Schedule 2.1(a);

(b) all Inventories set forth on Schedule 2.1(b);

 

6



--------------------------------------------------------------------------------

(c) those Seller Contracts (including related customer purchase orders and
Seller purchase orders to suppliers) set forth on Schedule 2.1(c);

(d) all customer Proposals for products in the Product Line set forth on
Schedule 2.1(d);

(e) all data and records related Primarily to the Business, including client and
customer lists and records, referral sources, research and development reports
and records, production reports and records, service and warranty records,
equipment logs, operating guides and manuals, product designs, drawings, and
schematics, financial and accounting records, creative materials, advertising
materials, promotional materials, studies, reports, correspondence and other
similar documents and records and other records set forth on Schedule 2.1(e);

(f) those intangible rights and property of Seller licensed to Buyer pursuant to
the License Agreement and all of the other intangible rights and property of
Seller Primarily relating to the Business, including Seller’s Intellectual
Property assets, Intellectual Property Rights, going concern value and goodwill
and Trademarks Primarily related to the Product Line (other than the C-COR name
and other Excluded Assets) and those items set forth on Schedule 2.1(f) (the
“Intellectual Property Assets”);

(g) all insurance benefits, including rights and proceeds, arising from or
relating to the Assets (as defined below) or the Assumed Liabilities prior to
the Effective Time, unless expended in accordance with this Agreement;

(h) all claims of Seller against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or non-contingent, including
all such claims set forth on Schedule 2.1(h);

(i) a pro rata portion of all rights of Seller relating to deposits (i.e., the
amount of any such deposits which has not been earned by Seller prior to
Closing), all prepaid expenses, and all claims for refunds and rights to offset
in respect of the Business that are not excluded under Section 2.2(f);

(j) other than the accounts receivable for the Excluded Orders and customer
orders where the goods are shipped but not invoiced, any accounts receivable
arising from the Business which Seller has not actually earned prior to the
Closing Date, including accounts receivable for services not yet performed; and

(k) miscellaneous manufacturing tools and supplies, and all other assets and
personal properties of Seller used Primarily in the Business and necessary for
the manufacture, maintenance, support and sustaining engineering of the Product
Line.

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to Section 2.4.

 

7



--------------------------------------------------------------------------------

2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Seller after the Closing:

(a) all assets and properties of Seller that are not Primarily used in the
Business or other assets of the Seller which are used in the Business and are
specifically set forth in Schedule 2.2(a);

(b) the “C-COR” name and “C-COR” trademark, the “www.c-cor.com” internet domain
name, and the other Intellectual Property assets of Seller that are not
Primarily used in the Business, or those that are used in the Business which are
specifically set forth in Schedule 2.2(b);

(c) all insurance policies and rights thereunder (except to the extent specified
in Section 2.1(g));

(d) all of Seller’s Contracts except those set forth on Schedule 2.1(c);

(e) all personnel records and other records of Seller including records for
employees working on the Product Line;

(f) all claims for refund of Taxes and other governmental charges of whatever
nature;

(g) all rights in connection with, and assets of, all employee benefit plans,
agreements or arrangements maintained or contributed to by Seller, including
(i) “employee benefit plans” (as defined in Section 3(3) of ERISA) (ii) current
or deferred compensation, pension, profit sharing, retirement, vacation, bonus
or severance plans or programs or other fringe benefit plans or programs, and
(iii) medical, hospital, accident, disability, insurance or death benefit plans;

(h) all cash, cash equivalents and short-term investments;

(i) those customer purchase orders and repair orders specifically set forth on
Schedule 2.2(i) (the “Excluded Orders”);

(j) all trade accounts receivable arising from the Business which were earned
prior to the Closing Date; and

(k) all rights of Seller under the Agreement and the Related Documents.

2.3 Purchase Price; Earnout Payments.

(a) The Purchase Price to be paid by the Buyer to Seller for the Assets shall
be:

(i) an aggregate amount of $4,000,000 in cash (the “Initial Payment Amount”),
payable in the following manner:

(A) the $100,000 deposit paid by Buyer to C-COR in January 2006 shall be applied
towards the Initial Payment Amount;

 

8



--------------------------------------------------------------------------------

(B) $3,300,000 shall be payable at the Closing; and

(C) the remaining $600,000 shall be payable in three (3) installments of
$200,000 each (the “Initial Payment Amount Installments”), with the first
Initial Payment Amount Installment due and payable 90 days after the Closing
Date (as defined in Section 2.5), the second Initial Payment Amount Installment
due and payable 180 days after the Closing Date, and the third and final Initial
Payment Amount Installment due and payable 270 days after the Closing Date and

(ii) the Earnout Payment (as defined below), if any, payable in the manner
specified in Section 2.3(b) of this Agreement.

(b) For purposes of this Agreement, the “Earnout Period” shall be the
twenty-five (25) month period beginning on the Closing Date. Buyer shall pay
contingent cash consideration to Seller (the “Earnout Payment”) based on the
gross revenue recognized (net of rebates, chargebacks and returns) (the “Product
Line Net Revenue Recognized”) in excess of $12,000,000 on the sale of products
of the Product Line (which shall include sales to Seller of finished hardware
products in the Product Line, but shall exclude sales to Seller of all other
Inventory) recorded during the Earnout Period and for which Buyer receives
payment within one hundred twenty (120) days after the last day of the Earnout
Period.

(i) On or before forty-five (45) days following the end of each Measurement
Period, Buyer shall deliver to C-COR a statement of the Earnout Payment due for
such Measurement Period (“Earn-Out Payment Calculation”), which statement shall
be accompanied by supporting documentation including information related to
revenue recognition for that Measurement Period based on sales of the Product
Line. The Earnout Amount shall be eight percent (8%) of the Product Line Net
Revenue Recognized for such Measurement Period; provided, however, that no
Earnout Payment shall be payable until the total Product Line Net Revenue
Recognized during the Earnout Period exceeds $12,000,000, and then only the
amount of Product Line Net Revenue Recognized in excess of $12,000,000 shall be
considered for purposes of calculating the Earnout Payment. A copy of Buyer’s
policy for revenue recognition is set forth in Schedule 2.3(b).

(ii) In the event C-COR in good faith disputes any Earn-Out Payment Calculation,
then C-COR shall deliver a written notice of dispute to Buyer setting forth in
detail the nature of the dispute within ten (10) days after receipt of the
Earn-Out Payment Calculation (“Earn-Out Dispute Notice”). C-COR and Buyer shall
negotiate in good faith to resolve such dispute within thirty (30) days after
delivery of the Earn-Out Dispute Notice. During such thirty (30) day period,
C-COR shall (on a confidential basis) have access to a copy of the records of
Buyer necessary to verify the Earn-Out Payment Calculation. Buyer shall provide
such copy within five (5) business days after receiving a request from C-COR. If
the parties cannot resolve such dispute within such thirty (30) day period, then
they shall submit such dispute to arbitration pursuant to provisions of
Section 7.6. In the event that C-COR fails to deliver the Earn-Out

 

9



--------------------------------------------------------------------------------

Dispute Notice within the ten (10) day time period set forth in this subsection,
the Earn-Out Payment Calculation shall be deemed final and conclusive. In the
event that C-COR does deliver an Earn-Out Dispute Notice, Buyer shall pay to
C-COR on or before ten (10) days following the resolution of the Earn-Out
Dispute, the Earn-Out Payment agreed to by the parties or specified by the
arbitrators, as applicable.

(iii) In the event that C-COR does not deliver an Earn-Out Dispute Notice, Buyer
shall pay to C-COR on or before sixty (60) days following the end of the
Measurement Period covered by the Earn-Out Payment Calculation, the Earn-Out
Payment reflected thereon, if any; provided, that with respect to the last month
during the Earnout Period, Buyer shall pay the Earn-Out Payment on or before one
hundred and twenty (120) days following the end of the last month of the
Measurement Period.

(iv) Notwithstanding the foregoing, within one hundred fifty (150) days
following the last day of the Earnout Period, Buyer shall provide to C-COR a
report (the “Recalculation Report”) which (A) shows a recalculation of the total
Earnout Payment for the entire Earnout Period to reflect adjustments to the
amount of revenue recognized during the Earnout Period, taking into account
shipments as to which Buyer did not receive payment within one hundred twenty
(120) days following the last day of the Earnout Period, and rebates,
chargebacks, and returns that Buyer had not taken into account with respect to
any prior calculation of the Earnout Payment, and (B) the amount, if any, by
which the Earnout Payment made by Buyer exceeds the Earnout Payment Buyer owes
C-COR (taking into account the recalculation of Earnout Payment amount). In the
event C-COR in good faith disputes the amount of the recalculated Earnout
Payment set forth in the Recalculation Report, then C-COR shall deliver a
written notice of dispute to Buyer setting forth in detail the nature of the
dispute within ten (10) days after receipt of the Recalculation Report. If C-COR
sends such a notice, then C-COR and Buyer shall negotiate in good faith to
resolve such dispute within thirty (30) days after delivery of such notice.
During such thirty (30) day period, C-COR shall (on a confidential basis) have
access to a copy of the records of Buyer necessary to verify the Earn-Out
Payment Calculation. Buyer shall provide such copy within five (5) business days
after receiving a request from C-COR. If the parties cannot resolve such dispute
within such thirty (30) day period, then they shall submit such dispute to
arbitration pursuant to provisions of Section 7.6. In the event that C-COR fails
to deliver such notice within the ten (10) day time period set forth in this
subsection, the recalculation of the Earnout Payment amount set forth in the
Recalculation Report shall be deemed final and conclusive. In the event that
C-COR does deliver such a notice, C-COR shall pay to Buyer on or before ten
(10) days following the resolution of such dispute, the amount agreed to by the
parties or specified by the arbitrators, as applicable. In the event that C-COR
does not deliver a notice described in this subsection, C-COR shall pay to Buyer
on or before thirty (30) days following the receipt of the Recalculation Report,
the amount reflected therein.

(v) Buyer shall make all shipments of Product Line products in good faith in the
ordinary course of its business during the Earnout Period, and such shipments
shall be made pursuant to Buyer’s standard terms and conditions, including its
standard payment terms (which shall not exceed net 60 days).

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, payment of the
Earnout Payment and of the Initial Payment Amount Installments shall be subject
to the terms and conditions of this Section 2.3(c).

(i) If, as of the applicable date a payment of Earnout Payment or of the Initial
Payment Amount Installment is due and payable (each, a “Payment Due Date”),
Buyer has not been fully repaid for the amount of Losses (as defined in
Section 7.2(a)) for which Seller shall have been finally determined to be
obligated to indemnify the Buyer pursuant to Article VII hereof, then the Buyer
shall have the right to set-off the amount of such unpaid Losses from any
payment of the Earnout Payment or the Initial Payment Amount Installment. In the
event that, on or before an applicable Payment Due Date, the Buyer shall have
delivered to Seller one or more Claim Notices (as defined in Section 7.3(a))
with respect to any claims for indemnification pursuant to Article VII hereof
that have not been fully resolved as of such Payment Due Date, the Buyer shall
be entitled to retain some or all of the applicable Earnout Payment or the
Initial Payment Amount Installment then due (in an amount not to exceed the
aggregate Claimed Amount (as defined in Section 7.3(a)) specified in such
unresolved Claim Notice(s)) until such matters have been fully resolved in
accordance with Article VII hereof. Within thirty (30) days of the resolution of
such matters in accordance with Article VII hereof, the Buyer shall be obligated
to distribute to Seller only that portion of the retained Earnout Payment or the
Initial Payment Amount Installment that exceeds the amount owed to Buyer in
accordance with such resolution.

(ii) If within two years from the Closing, Buyer determines that there is any
capital equipment necessary to operate the Business in the Ordinary Course of
Business, and that Seller used in the operation of the Business in the twelve
(12) months preceding the Closing as specifically identified in Seller’s test
procedures for the Product Line or in the design verification test plan document
for the Product Line, and in either case such capital equipment is not delivered
to Buyer at Closing, then Buyer shall send Seller notice of the missing capital
equipment. Seller shall have ten (10) days to deliver such missing capital
equipment to Buyer. If Seller fails to deliver the missing capital equipment
within such ten (10) day period, then Buyer shall have the right to set-off (on
a dollar-for-dollar basis) against any payment of the Earnout Payment or Initial
Payment Amount Installments, the total amount of the replacement cost to Buyer
of any such capital equipment.

(d) During the Earnout Period, Buyer shall operate the Business in the manner
substantially similar to the manner that Buyer operates its business for other
comparable products.

2.4 Liabilities.

(a) Buyer shall not assume or pay or discharge any liability or obligation of
Seller (including those liabilities related to the Business), whether known or
unknown, contingent or otherwise, or assume, observe or perform the terms of any
agreement or contract of Seller (including those related to the Business) unless
the liability or contract of Seller is specifically set forth below in
Section 2.4(b), or is otherwise specifically assumed in writing by Buyer.
Without limiting the generality of the foregoing, it is specifically understood
and agreed that Buyer shall not assume or agree to pay or discharge (i) payables
incurred by Seller prior to the

 

11



--------------------------------------------------------------------------------

Closing; and (ii) liabilities for any federal, state, or local income, property,
employment, sales, use or other tax of Seller (including such taxes relating to
operation of the Business prior to the Closing Date). In no event shall Buyer be
responsible for collecting any of Seller’s accounts receivable; provided that if
Buyer receives any of Seller’s accounts receivable it shall promptly remit such
accounts receivable to Seller.

(b) On the Closing Date, Buyer shall assume and agree to pay, perform or
otherwise discharge, in accordance with its terms and subject to the respective
conditions thereof, (i) all of the liabilities of C-COR to the extent reflected
on Schedule 2.4, (ii) all of the liabilities arising after Closing from the
contracts set forth on Schedule 2.1(c) and the Proposals set forth on Schedule
2.1(d), (iii) all warranty and customer care obligations associated with the
Product Line for those customers and products specifically set forth on Schedule
2.4, pursuant to C-COR’s standard product warranty or extended warranty;
(iv) the accrued paid time off (PTO) set forth on Schedule 2.4 for C-COR
employees that work on the Product Line that are hired by Buyer as employees
after the Closing Date, by recording in its payroll records for such employees
the amount of the PTO accrued with Seller, unless prohibited or restricted by
applicable law or unless Seller pays such employees for their accrued PTO;
(v) obligations to TVC Canada set forth on Schedule 2.4, including to the extent
necessary, the repurchase of inventory of the Product Line held by TVC Canada;
and (vi) supplier purchase orders set forth on Schedule 2.4 to the extent they
include open commitments for materials related to the Product Line.

All of the liabilities to be transferred to Buyer hereunder are herein referred
to collectively as the “Assumed Liabilities.”

2.5 Closing. The purchase and sale provided for in this Agreement (the
“Closing”) will take place at the offices of Buyer at 330 Codman Hill Road,
Boxborough, Massachusetts 01719, or at such other place as shall be mutually
agreed to by the parties hereto, contemporaneously with the execution and
delivery of this Agreement and Related Documents by the parties. The date on
which the Closing is consummated shall be on the date hereof and shall be
referred to herein as the “Closing Date”.

2.6 Closing Obligations. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing:

(a) Seller shall deliver to Buyer:

(i) a bill of sale for all of the Assets that are Tangible Personal Property in
the form of Exhibit A (the “Bill of Sale”) executed by Seller;

(ii) an assignment of all of the Assets that are intangible personal property
and assumption of the Assumed Liabilities in the form of Exhibit B (the
“Assignment Agreement”) executed by Seller;

(iii) assignments of the Intellectual Property Assets and separate assignments
of all registered Marks, Patents and Copyrights of Seller included therein in
accordance with this Agreement in the form of Exhibit C (the “IP Assignment
Agreement”) executed by Seller;

 

12



--------------------------------------------------------------------------------

(iv) a license and sublicense agreement in the form of Exhibit D (the “License
Agreement”) executed by Seller and any necessary third party granting to Buyer
the exclusive, royalty-free, perpetual and fully-paid-up license and right to
use certain Intellectual Property of Seller which Buyer is not acquiring from
Seller pursuant to this Agreement, but which is used or has been used by Seller
in the Business and granting to Seller a non-exclusive, royalty-free, perpetual
and fully-paid-up license and right to use certain Intellectual Property of
Seller which Buyer is acquiring from Seller pursuant to this Agreement;

(v) an occupancy agreement in the form of Exhibit E (the “Occupancy Agreement”),
executed by C-COR, pursuant to which Buyer shall occupy a portion of C-COR’s
premises located at 15 Sterling Drive, Wallingford, Connecticut at no cost for
up to sixty (60) days;

(vi) a services agreement in the form of Exhibit F (the “Services Agreement”),
executed by C-COR, pursuant to which C-COR shall provide certain manufacturing
services and other services to Buyer;

(vii) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;

(viii) non-competition agreement restricting Seller from engaging in competition
with Buyer or its Affiliates for a period not less than three (3) years, in the
form of Exhibit G, executed by Seller (the “Non-Competition Agreement”);

(ix) a certificate executed by Seller as to the accuracy of Seller’s
representations and warranties as of the Closing Date and as to their compliance
with and performance of Seller’s covenants and obligations to be performed or
complied with at or before the Closing in accordance with Section 6.1; and

(x) a certificate of the Secretary of Seller certifying, as complete and
accurate as of the Closing, certifying and attaching all requisite resolutions
or actions of Seller’s board of directors approving the execution and delivery
of this Agreement and the consummation of the Transactions and certifying to the
incumbency and signatures of the officers of Seller executing this Agreement and
any other document relating to the Transactions.

(b) Buyer shall deliver to Seller:

(i) $3,300,000 of the Initial Payment Amount, by wire transfer to an account
specified by Seller in writing;

(ii) the Bill of Sale executed by Buyer;

(iii) the Assignment Agreement executed by Buyer;

(iv) the IP Assignment Agreement executed by Buyer;

(v) the License Agreement executed by Buyer;

 

13



--------------------------------------------------------------------------------

(vi) the Occupancy Agreement executed by Buyer;

(vii) the Services Agreement executed by Buyer;

(viii) the Non-Competition Agreement executed by Buyer;

(ix) a certificate executed by Buyer as to the accuracy of its representations
and warranties as of the date of the Closing Date and as to its compliance with
and performance of its covenants and obligations to be performed or complied
with at or before the Closing in accordance with Section 6.2;

(x) a certificate of the President of Buyer certifying, as complete and accurate
as of the Closing, certifying and attaching all requisite resolutions or actions
of Buyer’s board of directors approving the execution and delivery of this
Agreement and the consummation of the Transactions and certifying to the
incumbency and signatures of the officers of Buyer executing this Agreement and
any other document relating to the Transactions; and

(xi) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by Seller, each in form and substance satisfactory to Seller and its
legal counsel and executed by Buyer.

2.7 Consents.

(a) Schedule 2.7 sets forth the third party consents necessary for the
assignment and transfer of Seller Contracts to Buyer or otherwise necessary for
the consummation of the transactions contemplated in this Agreement and the
Related Documents, including whether such consent is material (each, a “Material
Consent”) or non-material (each, a “Nonmaterial Consent”). If any of the
Material Consents or Nonmaterial Consents have not yet been obtained (or
otherwise are not in full force and effect) as of the Closing, in the case of
each Seller Contract as to which such Material Consents or Nonmaterial Consents
were not obtained (or otherwise are not in full force and effect) (the
“Restricted Contracts”), Buyer (in its sole discretion) may waive the closing
conditions as to any such Material Consent or Nonmaterial Consents and either:

(i) elect to have Seller continue its efforts to obtain the Material Consents
and Nonmaterial Consents; or

(ii) elect to have Seller retain that Restricted Contract and all Liabilities
arising therefrom or relating thereto.

(b) If Buyer elects to have Seller continue its efforts to obtain any Material
Consents and the Closing occurs, notwithstanding Sections 2.1 and 2.4, neither
this Agreement nor the Assignment Agreement nor any other document related to
the consummation of the Transactions shall constitute a sale, assignment,
assumption, transfer, conveyance or delivery or an attempted sale, assignment,
assumption, transfer, conveyance or delivery of the Restricted Contracts, and
following the Closing, the parties shall use their best efforts, and cooperate
with each other, to obtain the Material Consent relating to each Restricted
Contract requiring Material Consent, and at Buyer’s request the Nonmaterial
Consent to each Restricted Contract requiring a Nonmaterial Consent, as quickly
as practicable. Pending the obtaining of such Material Consents or

 

14



--------------------------------------------------------------------------------

Nonmaterial Consent (as the case may be) relating to any Restricted Contract,
the parties shall cooperate with each other in any reasonable and lawful
arrangements designed to provide to Buyer the benefits of use as well as all
obligations of the Restricted Contract for its term (or any right or benefit or
obligation arising thereunder, including the enforcement for the benefit of
Buyer of any and all rights of Seller against a third party thereunder). Once a
Material Consent or Nonmaterial Consent (as the case may be) for the sale,
assignment, assumption, transfer, conveyance and delivery of a Restricted
Contract is obtained, Seller shall promptly assign, transfer, convey and deliver
such Restricted Contract to Buyer, and Buyer shall assume the obligations under
such Restricted Contract assigned to Buyer from and after the date of assignment
to Buyer pursuant to a special-purpose assignment agreement substantially
similar in terms to those of the Assignment Agreement (which special-purpose
agreement the parties shall prepare, execute and deliver in good faith at the
time of such transfer).

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article III are correct and complete as of the date hereof and will be correct
and complete as of the Closing Date, except as set forth in the various
schedules attached hereto as Exhibit H (collectively, the “Schedules”); the
numbering of the Schedules shall correspond to the numbered Sections contained
in this Article III. Any items set forth on the Schedules shall only modify
those representations and warranties specifically noted with a cross reference
to the appropriate Section hereof or as to which applicability of such
information to such other representation or warranty is clear on the face of the
Schedules.

3.1 Organization, Standing, Qualification and Power. C-COR is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, and BRC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Seller
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as presently conducted. Seller is duly
qualified and in good standing to do business in each jurisdiction in which such
qualification is necessary because of the nature of its assets or properties or
the business conducted by it, except where the failure to be so qualified would
not (i) have a Material Adverse Effect on the business, operations, properties,
financial condition or results of operations of Buyer or (ii) prohibit or delay
Buyer from consummating the Transactions. Seller has all corporate authority and
all licenses, permits, operating authority, regulatory approvals and
authorizations necessary to own and use its properties and to carry on the
businesses that Seller is currently conducting.

3.2 No Conflicts; Consents. The execution, delivery and performance by Seller of
this Agreement and the Related Documents and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate the
Governing Documents of C-COR or BRC, (ii) result in any violation of any
applicable Law, or (iii) subject to the receipt of any consents of persons
described in Section 2.7, violate or result in a breach of or constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of Seller or to a loss of any benefit to
which Seller is entitled under any provision of any contract,

 

15



--------------------------------------------------------------------------------

agreement or other instrument binding upon Seller (or result in the imposition
of any Lien upon any of Seller’s assets), except where the failure of compliance
would not individually or in the aggregate have a Material Adverse Effect. No
notice, filing, consent, approval, license, permit, order, qualification or
authorization of, or registration, declaration, notice or filing with, any
Governmental Entity or any other Person is required for or in connection with
the execution and delivery of this Agreement and each other Related Document,
and the consummation of the Transactions, except where the failure of compliance
would not individually or in the aggregate have a Material Adverse Effect on or
delay the ability of Seller to consummate the Transactions.

3.3 Financial Information. Schedule 3.3 contains correct and complete copies of
the following financial information: (i) historical revenue reports for the
Business for the last three (3) fiscal years and for the period June 25, 2005
through February 17, 2006; (ii) inventory listings for the Business as of the
Closing Date, including the gross amount of inventory, the excess and obsolete
reserve based on MRP demand as of December 20, 2005, and the net inventory; and
(iii) warranty accruals for the Business as of February 17, 2006 (the “Financial
Information”). The Financial Information has been prepared from the books and
records of Seller in accordance with GAAP consistently applied, is correct and
complete as of the respective dates set forth above, and there has not been any
material change in such Financial Information.

3.4 Absence of Changes or Events. Except as set forth on Schedule 3.4, since
January 11, 2006:

(a) Seller has (i) conducted the Business only in the Ordinary Course of
Business and (ii) operated the Business in accordance with past practices;

(b) except for sales of goods and services in the Ordinary Course of Business,
there has been no sale, assignment, transfer, mortgage, pledge, encumbrance or
lease of any Asset;

(c) there has been no change in accounting methods or practices or revaluation
of any Asset;

(d) Seller has not suffered any damage, destruction to or loss of an Asset
individually or in the aggregate in excess of $10,000;

(e) there has been no material amendment or termination of any oral or written
Contract in the Business set forth in Schedule 2.1(c) to which Seller is a party
or by which it is bound, except in the Ordinary Course of Business, or except as
expressly contemplated thereby;

(f) in the Business, Seller has not delayed or postponed the payment of accounts
payable or other liabilities or indebtedness outside the Ordinary Course of
Business;

(g) Seller has not transferred, assigned or granted any license or sublicense of
any rights under or with respect to any Intellectual Property being sold to
Buyer hereunder outside the Ordinary Course of Business; and

(h) there has been no agreement or commitment by Seller to do any of the
foregoing.

 

16



--------------------------------------------------------------------------------

3.5 Assets. As of the date hereof, Seller has good and marketable title to all
of the Assets, free and clear of all Liens other than Permitted Liens. The
Assets are all of the assets, properties and rights of every type and
description, real, personal and mixed, tangible and intangible that are
necessary to operate the Business in the manner conducted by Seller prior to the
Closing, including (a) producing the Product Line in the Ordinary Course of
Business, (b) sustaining product engineering efforts, (c) providing sufficient
back-up equipment used by Seller in the past twelve (12) months so that the
operation of the Business is not materially affected in the event of equipment
breakdown, repair, or maintenance in the Ordinary Course of Business,
(d) meeting warranty obligations, (e) having on hand parts and accessories
necessary to repair Product Line products in the Ordinary Course of Business,
and (e) providing services related to the Product Line. Except as set forth in
this Article III, the Assets are being sold to Buyer in “as is, where is”
condition.

3.6 Real Property. Seller does not own any real property that is used in the
Business.

3.7 Intellectual Property.

(a) Seller owns or is properly licensed to use all Intellectual Property used in
or necessary to the conduct of the Business as presently conducted. BRC, and not
C-COR, has the right to sublicense to Buyer, or assign to Buyer, all of Seller’s
rights in all of the Licensed Intellectual Property used in or necessary to the
conduct of the Business as presently conducted or as conducted in the past by
Seller, pursuant to the license granted to Buyer pursuant to the License
Agreement, and the license granted in the License Agreement provides Buyer with
all rights in the Licensed Intellectual Property which Buyer needs to conduct
the Business as presently conducted or as conducted in the past by Seller.

(b) Schedule 3.7(b) sets forth a true and complete list and summary description
of all of the following types of Intellectual Property which are used in the
Business as presently conducted: (i) Copyrights that have been filed with, or
issued or registered by any Governmental Entity and in which Seller has an
ownership interest; (ii) Patents that have been filed with, issued or registered
by any Governmental Entity and in which Seller has an ownership interest;
(iii) Trademarks that have been filed with, issued or registered by any
Governmental Entity and in which Seller has an ownership interest; (iv) material
unregistered Trademarks in which Seller has an ownership interest and that
Seller is using or has used; and (v) Contracts to which Seller is a party which
grant licenses of Intellectual Property of any other Person to Seller (other
than shrinkwrap or other commercially available off-the-shelf software products
licenses by Seller) (each an “Intellectual Property License”). Schedule 3.7(b)
also set forth, with respect to each Patent described in (ii) above, the
jurisdiction in which each such Patent is filed, the status of each Patent
(i.e., provisional application, patent applications or issued patent), the due
dates of maintenance fees for each such Patent and a statement regarding whether
such fees due prior to Closing or due within 60 days after Closing have been
timely paid in full.

(c) Except for Owned Intellectual Property acquired by Seller from a third
party, all Owned Intellectual Property used in the conduct of the Business as
presently conducted or as conducted in the past by Seller was entirely written
and developed by employees of Seller (i) within the course and scope of their
duties while employed by Seller and (ii) who have a duty of assignment to Seller
or who have assigned such property to Seller, or by contractors while

 

17



--------------------------------------------------------------------------------

engaged by Seller and who have a contractual or other duty of assignment to
Seller and who have assigned such property to Seller in writing. Except for
rights licensed from ADC Telecommunications, Inc. (“ADC”) pursuant to the
License Agreement dated August 4, 2001 between ADC and BRC, no Person other than
Seller has any interest in any Owned Intellectual Property. All of the products
offered by Seller in the Business as of or prior to the date hereof and
currently under development (collectively, the “Products”) employ Owned
Intellectual Property and Licensed Intellectual Property.

(d) Seller has taken appropriate and commercially reasonable measures to protect
for its sole use and benefit the confidential and proprietary nature of Seller’s
Trade Secrets. Except as set forth on Schedule 3.7(d), to the Knowledge of
Seller, Seller has kept all source code of the Software that is Owned
Intellectual Property and all Trade Secrets confidential.

(e) Other than as set forth on Schedule 3.7(e), in Seller’s standard form
license agreement attached to Schedule 3.7(e), Seller has not granted to any
Person, or obligated itself to grant to any Person, any license, option or other
right in or with respect to any of the Owned Intellectual Property, whether or
not requiring payment to Seller. No Person has either asserted any rights in or
offered to grant Seller a license or any other right of use with respect to the
Owned Intellectual Property. Seller has no obligation to compensate any Person
for any development, license, use, sale, distribution or modification of any of
the Owned Intellectual Property.

(f) Neither Seller nor, to the Knowledge of Seller, any other Person, is in
material breach of or default under any Intellectual Property License or any
other Contract or Law relating to the Owned Intellectual Property or Licensed
Intellectual Property. Each Intellectual Property License to which Seller is a
party is now, to the Knowledge of Seller, valid and in full force and effect.

(g) The development, license, use, sale, distribution, modification and other
exploitation of the Owned Intellectual Property in the Business as currently
conducted does not infringe on, or otherwise violate the rights of, any other
Person, or constitute an unlawful disclosure, use or misappropriation of the
right or rights of any other Person. To the Knowledge of Seller, the use of the
Licensed Intellectual Property does not infringe on or otherwise violate the
rights of any other Person or constitute an unlawful disclosure, use or
misappropriation of the right or rights of any other Person.

(h) There is no Proceeding, petition to cancel, interference, or re-examination,
or to the Knowledge of Seller, threatened, that is reasonably likely to result
in any Proceeding with respect to, any of the following: (i) the Owned
Intellectual Property, or (iii) any right of Seller to develop, license, use,
sell, distribute, modify or otherwise exploit the Owned Intellectual Property.

(i) To the Knowledge of Seller, there is no Proceeding with respect to the right
of Seller to use the Licensed Intellectual Property in accordance with its
respective Intellectual Property License.

 

18



--------------------------------------------------------------------------------

(j) Seller has not agreed to indemnify any Person against any charge of
infringement or other violation with respect to any Intellectual Property,
except as set forth in the terms of Seller’s standard purchase order set forth
in Schedule 3.7(j) or as otherwise set forth in Schedule 3.7(j).

(k) In the course of conducting the Business, Seller has not: (i) infringed,
misappropriated or otherwise violated, (ii) knowingly contributed to the
infringement, misappropriation or other violation by others, or (iii) induced
the infringement, misappropriation or other violation by others, of any rights
to any Patents, Trademarks, Copyrights, Trade Secrets or other Intellectual
Property of any Person. Seller has not received any assertion, complaint, demand
or any notice whatsoever alleging any such infringement, misappropriation or
other violation.

(l) To the Knowledge of Seller, no Person is infringing upon, misappropriating
or otherwise violating rights in the Owned Intellectual Property. To the
Knowledge of Seller, no Person has made a complaint, allegation, charge or any
assertion whatsoever that any Owned Intellectual Property is invalid,
unenforceable, incomplete or defective in any other way.

(m) Seller has the right, which is non-terminable and not subject to expiration
or revocation, to develop, license, control, regulate the use of or otherwise
exploit the Owned Intellectual Property, without any valid legal or equitable
claim by, or payment or other obligation owing to, or required consent from, any
Person.

(n) All material Copyrights (including Copyrights in software, product
schematics, and product documentation) included in the Owned Intellectual
Property are either works made “for hire” as that term is used in Title 17 of
the United States Code or have been assigned to Seller pursuant to valid written
assignments. The Owned Intellectual Property does not include (i) any
Intellectual Property in which any Person other than Seller has or may acquire
any right of ownership, control or compensation, or (ii) any Invention made by
any employee of Seller at any time other than during his or her employment. None
of the Owned Intellectual Property is the product of a joint invention or
authorship where at least one of the inventors or authors was not an employee of
Seller and was not otherwise obligated by a written contract to assign all of
his or her rights therein to Seller, and all such inventors and authors validly
assigned all of such rights to Seller.

(o) Seller has taken commercially reasonable measures to protect Seller’s
Products from any “back door”, “time bomb”, “trojan horse”, “worm”, “drop dead
device”, “virus”, “software lock” or “hardware lock” (as such terms are
generally known in the computer industry) or other instructions that could
disable or erase Seller’s Products.

(p) There are no errors in Seller’s Products (excluding beta versions) other
than any minor “bugs” or “glitches” that are generally acceptable within
industry standards or that otherwise do not materially affect the functionality
of Seller’s Products.

 

19



--------------------------------------------------------------------------------

3.8 Material Contracts.

(a) Schedule 3.8 contains a list of all contracts, agreements and commitments
(whether written or oral) which are material to the Business or material to the
operation of the Business to which Seller is, directly or indirectly, a party
(in its own name or as a successor in interest), or by which it or any of the
Assets is otherwise bound, including any service agreements, customer
agreements, supplier agreements, agreements to lend or borrow money, employment
agreements, agreements relating to Intellectual Property and the like which
(i) involves one or more payments by Seller totaling at least $10,000,
(ii) expressly limits or restricts the ability of Seller or any of its
Subsidiaries or Affiliates to compete in the Business, or otherwise to conduct
the Business in any manner or place, or (iii) imposes an obligation of
confidentiality on Seller or its Affiliates (each, a “Material Contract”).

(b) True and complete copies of the Material Contracts, including all amendments
and modifications thereto, have previously been delivered or made available to
Buyer. Neither Seller nor, to the Knowledge of Seller, any other party to any of
the Material Contracts (i) is in default or breach in any material respect under
(nor does there exist any condition that, with notice or lapse of time or both,
would cause such a breach or default under or permit termination, modification
or acceleration of) any Material Contract, or (ii) has waived any material right
it may have under any of the Contracts. Seller has not received any written
notice that any other party to any Material Contract intends to cancel, suspend
or terminate such Material Contract. Each Material Contract constitutes the
legal, valid and binding obligation of Seller and, to the Knowledge of Seller,
the other parties thereto. To the Knowledge of Seller, no party is required
under any Material Contract to pay an amount in excess of the fair market value
for goods, services or leased property or to sell goods or services at less than
cost. No party has repudiated any material provision of any Contract.

3.9 Proceedings. There is no Proceeding pending or, to the Knowledge of Seller,
threatened against it which would have Material Adverse Effect on the Assets or
the Business, or on Seller’s ability to consummate the transactions contemplated
by this Agreement and the Related Documents. Seller is not subject to the
provisions of any judgment, order or decree applicable to the Assets or the
Business.

3.10 Compliance with Applicable Laws. Seller is in compliance with (i) all
applicable Laws pertaining to the Business, (ii) any court or administrative
order or process applicable to the Business, including those of the Occupational
Safety and Health Administration, Equal Employment Opportunity Commission, and
National Labor Relations Board, and (iii) the terms of the Permits, other than
those failures to be in compliance which would not have a Material Adverse
Effect.

3.11 Environmental Matters.

(a) Each of Seller and its predecessors and Affiliates has complied and is in
compliance with all Environmental Laws related to the Assets and the Business.

(b) Without limiting the generality of the foregoing, each of Seller and its
Affiliates holds, has complied with, and is in compliance with, all Permits that
are required pursuant to

 

20



--------------------------------------------------------------------------------

Environmental Laws for the occupation of its facilities and the operation of its
Business; a list of all such Permits is set forth on Schedule 3.11(b).

(c) Neither Seller nor to Seller’s Knowledge, its predecessors or Affiliates has
received any written or oral notice, report or other information regarding any
actual or alleged violation of Environmental Laws, or any liabilities or
potential liabilities, arising under Environmental Laws (of any kind or nature
and whether accrued, absolute, contingent, unliquidated or otherwise), regarding
the facilities at which Seller operates the Business, including any
investigatory, remedial or corrective obligations, relating to any of them or
its facilities.

(d) To the Knowledge of Seller, none of the following exists at any property or
facility owned or operated by Seller which is used in the Business:
(i) underground storage tanks, (ii) asbestos-containing material in any form or
condition, (iii) materials or equipment containing polychlorinated biphenyls, or
(iv) landfills, surface impoundments, or disposal areas.

(e) None of Seller or its predecessors or Affiliates has, in the course of
operating the Business, treated, stored, disposed of, arranged for or permitted
the disposal of, transported, handled, or released any substance, including any
hazardous substance, or owned or operated any property or facility (and no such
property or facility is contaminated by any such substance) in a manner that has
given or would give rise to Liabilities, including any Liability for response
costs, corrective action costs, personal injury, property damage, natural
resources damages or attorneys’ fees, pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Solid Waste Disposal Act, as amended or any other Environmental Law.

(f) Neither this Agreement nor the consummation of the transaction that is the
subject of this Agreement will result in any obligations for site investigation
or cleanup.

(g) Neither Seller nor any of its predecessors or Affiliates has, either
expressly or by operation of law, assumed or undertaken any liability, including
any obligation for corrective or remedial action, of any other Person relating
to Environmental Laws.

3.12 Brokers. No agent, broker, investment banker or other firm or Person
engaged by or acting on behalf of Seller is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee in connection with any of
the Transactions.

3.13 Inventory. All Inventory in Schedule 2.1(b) consists of items fit for the
purpose for which they were procured or manufactured. The Inventory in Schedule
2.1(b) is of a quantity and quality historically useable and/or saleable in the
Ordinary Course of Business, except for items of obsolete and excess material
and materials which are below standard quality, all of which have been written
down in the Financial Information to estimated net realizable value in
accordance with Seller’s reasonable and customary business practices.

3.14 Insurance. Seller currently maintains in full force and effect, and has
maintained continuously during the past three years, all insurance policies that
are required or customarily maintained for the conduct of the Business or the
ownership of the Assets, including workers compensation, and property and
casualty insurance.

 

21



--------------------------------------------------------------------------------

3.15 Bankruptcy. Seller has never filed a petition or request for reorganization
or protection or relief under the bankruptcy laws of the United States or any
state or territory thereof, made any general assignment for the benefit of
creditors, or consented to the appointment of a receiver or trustee, including a
custodian under the United States bankruptcy laws, whether such receiver or
trustee was appointed in a voluntary or involuntary proceeding, and as of the
Closing Date, Seller has no intention to take any of the foregoing actions.

3.16 Customers. Schedule 3.16 provides a listing of the gross revenue recognized
in accordance with generally accepted accounting principles from the ten
(10) largest customers of the Business over each of the last three (3) fiscal
years. Since January 11, 2006, (i) none of the customers listed on Schedule 3.16
has given notice (whether written or verbal) to Seller of the termination of, or
of the intent to terminate, its business relationship with Seller and
(ii) Seller has not received any material complaints from its clients concerning
Seller’s products or services.

3.17 Product Warranties. To the Knowledge of Seller, each product of the
Business sold, leased, or delivered by Seller has been in conformity with all
applicable contractual commitments and all express and implied warranties. There
is no claim against Seller and Seller has no liability of any kind or nature for
replacement or repair thereof or other damages in connection therewith, subject
only to product warranty claims in the Ordinary Course of Business. No product
sold, leased, or delivered by Seller is subject to any guaranty, warranty, or
other indemnity beyond the applicable standard terms and conditions of sale or
lease, other than those nonstandard guaranties, warranties or indemnities set
forth in Schedule 3.17. Schedule 3.17 includes copies of the standard terms and
conditions of sale or lease for Seller (containing applicable guaranty,
warranty, and indemnity provisions).

3.18 Product Liability. To the Knowledge of Seller, Seller does not have any
liability of any kind or nature arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any product of the
Business sold, leased, or delivered by Seller.

3.19 Disclosure. To Seller’s Knowledge, the representations and warranties of
Seller contained in this Agreement and the certificates, schedules or exhibits
prepared and furnished pursuant hereto do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information made therein not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing Date, as follows:

4.1 Organization, Standing, Qualification and Power. Buyer is duly incorporated,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on

 

22



--------------------------------------------------------------------------------

its business as presently conducted. Buyer is duly qualified and in good
standing to do business in each jurisdiction in which such qualification is
necessary because of the nature of its assets or properties or the business
conducted by it, except where the failure to be so qualified would not (i) have
a material adverse effect on the business, operations, properties, financial
condition or results of operations of Buyer or (ii) prohibit or delay Buyer from
consummating the Transactions.

4.2 Authority; Execution and Delivery; and Enforceability. Buyer has all
corporate power and authority to execute this Agreement and the Related
Documents to which it is, or is specified to be, a party and to consummate the
Transactions. The execution and delivery by Buyer of this Agreement and the
Related Documents and the consummation of the Transactions have been or, prior
to the Closing, will be duly authorized by all necessary corporate action on the
part of Buyer. Buyer has duly executed and delivered this Agreement and prior to
the Closing will have duly executed and delivered each Related Document to which
it is, or is specified to be, a party, and this Agreement constitutes, and each
Related Document to which it is, or is specified to be, a party will after the
Closing constitute, its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

4.3 No Conflicts; Consent. The execution, delivery and performance by Buyer of
this Agreement and the Related Documents and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate the
Governing Documents of Buyer, (ii) result in any violation of any applicable
Law, or (iii) violate or result in a breach of or constitute a default under, or
give rise to any right of termination, cancellation or acceleration of any right
or obligation of Buyer or to a loss of any benefit to which Buyer is entitled
under any provision of any contract, agreement or other instrument binding upon
Buyer (or result in the imposition of any Lien upon any of Buyer’s assets),
except where the failure of compliance would not individually or in the
aggregate have a material adverse effect. No notice, filing, consent, approval,
license, permit, order, qualification or authorization of, or registration,
declaration, notice or filing with, any Governmental Entity or any other Person
is required for or in connection with the execution and delivery of this
Agreement and each other Related Document, and the consummation of the
Transactions, except where the failure of compliance would not individually or
in the aggregate have a material adverse effect on or delay the ability of Buyer
to consummate the Transactions.

4.4 Brokers. Except for Silverwood Partners, LLC (for which Buyer shall be
responsible for a commission upon the consummation of the Transaction), no
agent, broker, investment banker or other firm or Person engaged by or acting on
behalf of Buyer is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the Transactions.

4.5 Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to Buyer’s Knowledge, threatened against Buyer with
respect to any of the Transactions.

 

23



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS AND AGREEMENTS

5.1 Publicity. No public release or announcement concerning the Transactions
shall be issued by either party without the prior written consent of the other
party; provided, that, either party shall be permitted to issue a release or
announcement which is required by law after first providing the other party a
reasonable opportunity to review and comment.

5.2 Payment of Liabilities. Buyer and Seller hereby waive compliance with the
bulk-transfer provisions of the Uniform Commercial Code (or any similar law)
(“Bulk Sales Law”) in connection with the Transactions.

5.3 Employees and Employee Benefits.

(a) Information on Active Employees. For the purpose of this Agreement, the term
“Active Employees” shall mean all employees employed on the Closing Date by
C-COR who are primarily employed in the Business as currently conducted,
including employees on temporary leave of absence, including family medical
leave, military leave, temporary disability or sick leave, but excluding
employees on long-term disability leave.

(b) Employment of Active Employees by Buyer.

(i) Buyer is not obligated to hire any Active Employee but may interview all
Active Employees. Effective immediately before the Closing, C-COR shall
terminate the employment of all of its Active Employees that Buyer has given or
intends to give an employment offer, a list of which is set forth on Schedule
5.3(b)(i) (the “Hired Active Employees”), subject to the requirements of the
WARN Act.

(ii) Neither Seller nor its Affiliates shall solicit the continued employment of
any Hired Active Employee (unless and until Buyer has informed Seller in writing
that the particular Hired Active Employee will not receive any employment offer
from Buyer, Hired Active Employee’s employment or contract relationship is
terminated by Buyer after hire, or Buyer approves re-hire of Hired Active
Employee by Seller still in writing) for a period of one (1) year after the
Closing.

(iii) Neither Buyer nor its Affiliates shall solicit the continued employment of
any employee of Seller other than a Hired Active Employee (unless and until such
employee’s employment or contract relationship is terminated by Seller or Seller
approves the hiring of such employee by Buyer in writing) for a period of one
(1) year after the Closing.

(c) Salaries and Benefits.

(i) Seller shall be responsible for all employment-related obligations to Hired
Active Employees through the close of business on the Closing Date, (provided,
that Buyer shall assume Seller’s PTO liability to Hired Active Employees by
recording in its payroll records for such employees the amount of the PTO
accrued with Seller), including the payment of all wages and other remuneration
due, the payment of any termination or severance payments and any and

 

24



--------------------------------------------------------------------------------

all payments to employees required under the WARN Act or any applicable state
law. Seller shall offer the Hired Active Employees and their qualified
beneficiaries the opportunity to elect COBRA continuation coverage (within the
meaning of Sections 601 through 608 of ERISA) under Seller’s group health plan.

(ii) For purposes of any length of service requirements, waiting periods,
vesting periods or differential benefits based on length of service in any
employee welfare benefit plan or employee pension or retirement benefit plan of
Buyer for which a Hired Active Employee may be eligible after the Closing Date,
Buyer shall ensure that service by such Hired Active Employee with Seller shall
be deemed to have been service with Buyer. Buyer shall ensure that all Hired
Active Employees and their dependents shall be eligible for coverage immediately
after the Closing Date under the group health plan or plans in which similarly
situated employees of Buyer are generally eligible to participate. Buyer shall
not provide financial incentives for Hired Active Employees to choose COBRA
continuation coverage instead of coverage under Buyer’s own group health plan.

(d) Tax Reporting and Allocation of Consideration. Buyer and Seller shall
cooperate in the preparation of IRS Form 8594 for timely filing in each of their
respective federal income tax Returns and any applicable foreign, state or local
Returns in accordance with a written statement (the “Statement of Allocation”)
setting forth an allocation of the Initial Payment Amount and the liabilities
assumed by Buyer under Section 2.4 among the Assets, the Non-Competition
Agreement and any other tangible and intangible property of the Business
conveyed under this Agreement in accordance with the provisions of Section 1060
of the Code and the Treasury Regulations thereunder. Within 30 days of the
Closing, Seller shall prepare and deliver to Buyer a proposed Statement of
Allocation. If Buyer approves the Statement of Allocation on or before Closing,
then, unless otherwise prohibited by law, all foreign, federal, state and local
income Returns of Buyer and Seller shall be filed consistently with the
allocations made pursuant to the Statement of Allocation. If Buyer does not
approve the Statement of Allocation, Buyer and Seller shall make good faith
efforts to agree on the allocation of the consideration after Closing. If Buyer
and Seller, after good faith negotiations, cannot agree on the allocation of the
consideration within 120 days following the Closing Date, then no Statement of
Allocation shall be prepared, and each party shall prepare and file its Returns
in accordance with its own allocations. In the event there is an increase or
decrease in the consideration paid by Buyer to Seller under this Agreement
(including but not limited to the payment of an Earnout Payment), Seller and
Buyer shall timely file supplemental IRS Forms 8594 as and when required by the
applicable Treasury Regulations, in which any increase in consideration is
allocated to goodwill and any decrease in consideration is allocated in
accordance with any agreement made by the parties in connection with such
decrease (or, if no such agreement is reached, as each party may determine).

(e) Wage Withholding and Payroll Taxes. Seller and Buyer acknowledge and agree
that (x) Seller will be responsible for and perform all tax withholding, payment
and reporting duties with respect to any wages and other compensation paid by
Seller to any employees of the Product Line in connection with the operation of
the Business prior to the Closing; and (y) Buyer will be responsible for and
perform all tax withholding, payment and reporting duties with respect to any
wages and other compensation paid by Buyer to any employees of the Product Line
in connection with the operation of the Business after the Closing. Seller and
Buyer agree

 

25



--------------------------------------------------------------------------------

to follow the Standard Procedure specified in Section 4 of Rev. Proc. 96-60,
1996-2 Cum. Bull. 399, whereby, among other things, each will be responsible for
the reporting duties with respect to its own wages and compensation paid to
employees in connection with the operation of the Business.

5.4 Post-Closing Covenants. The parties agree as follows with respect to the
period following the Closing.

(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties will take such further action (including the execution and delivery of
such further instruments and documents confirming or protecting Buyer’s
ownership of and right, title, and interest in the Assets, and obtaining and
maintaining Intellectual Property which are a part of the Assets) as any other
party reasonably may request, all at the sole cost and expense of the requesting
party (unless the requesting party is entitled to indemnification therefor under
Article VII below).

(b) Support. In the event and for so long as any party actively is contesting or
defending against any action, suit, proceeding, hearing, investigation, audit,
charge, complaint, claim, or demand in connection with (i) any transaction
contemplated under this Agreement or (ii) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction on or prior to the Closing Date involving
Seller, each of the other parties will cooperate with him, or it and his, hers
or its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefor under Article VII below).

(c) Transition. Seller will not take any action that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of Seller from maintaining the same business
relationships with Buyer after the Closing as it maintained with Seller prior to
the Closing. Seller will refer to Buyer all customer inquiries relating to the
Business from and after the Closing. Seller shall pay all payables relating to
the Business or the Assets due prior to the Closing Date in the Ordinary Course
of Business.

(d) Confidentiality. After Closing, Seller will treat and hold as such all of
the Confidential Information, and shall refrain from using any of the
Confidential Information except in connection with this Agreement or as may be
required by law, and shall deliver promptly to Buyer a copy of all Confidential
Information; provided that Seller will use reasonable efforts to maintain the
confidentiality of the Confidential Information, such efforts to be not less
than the efforts used by Seller to maintain the confidentiality of its own trade
secret information. In the event that Seller is requested or required (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Confidential Information, then Seller will notify Buyer promptly of
the request or requirement so that Buyer may seek an appropriate protective
order or waive compliance with the provisions of this Section 5.5(d). If, in the
absence of a protective order or the receipt of a waiver hereunder, Seller is,
on the advice of counsel, compelled to disclose any Confidential Information to
any tribunal; provided, however, that the

 

26



--------------------------------------------------------------------------------

disclosing party shall use his or its best efforts to obtain, at the reasonable
request and expense of Buyer, an order or other assurance, to the extent
practicable, that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Buyer shall designate. The
foregoing provisions shall not apply to any Confidential Information which is
generally available to the public immediately prior to the time of disclosure.

(e) Taxes and Fees. Sales taxes, transfer taxes, stamp taxes, conveyance taxes,
excise taxes, mortgage taxes, intangible taxes, documentary recording taxes,
value added taxes, license and registration fees, and recording fees imposed by
any Governmental Entity, if any, imposed upon the transfer of the Assets or the
assumption of the Assumed Liabilities hereunder and the filing of any
instruments (the “Transfer Taxes”) shall be paid fifty percent (50%) by Seller
and fifty percent (50%) by Buyer. Seller and Buyer agree to cooperate reasonably
to minimize the amount of transfer taxes.

5.5 Excluded Orders. Seller shall purchase from Buyer the products, Inventory
and other materials necessary to fulfill the Excluded Orders at the price set
forth on Seller’s backlog reports delivered to Buyer. Seller shall pay Buyer for
any products, Inventory and other materials within 30 days after the date on
which Buyer delivers such products, Inventory or other materials to Seller.
Seller shall make commercially reasonable efforts to collect on the receivables
arising from the Excluded Orders in the Ordinary Course of Business. If a
customer does not pay Seller in full on any Excluded Order within 45 days after
the date on which payment is due (a “Delinquent Account”), then Seller shall
notify Buyer that such Delinquent Account is overdue, which notice shall include
the customer’s name, the amount of the receivable and the date on which such
receivable was due. Buyer shall cooperate in good faith with Seller to assist
Seller in the collection of any such Delinquent Account. In the event that
Seller is not paid in full for the amount of such Delinquent Account within 180
days after the invoice date, Seller shall transfer the Delinquent Account to
Buyer for collection Upon such transfer, Buyer shall remit to Seller the amount
of the uncollected Delinquent Account. Seller shall fulfill such Excluded Orders
in the Ordinary Course of Business. Upon fulfilling such Excluded Orders, Seller
shall refer such customers to Buyer for any additional products, Inventory and
other materials, or any related services, in accordance with Section 5.4(c).

5.6 Bezeq.

(a) The warranty obligations assumed by Buyer include certain warranty
obligations to Bezeq, an Israeli company. In the event that Bezeq draws from the
letter of credit which C-COR obtained to secure C-COR’s obligations to Bezeq
(the “Bezeq LOC”), and such draw directly results from Buyer’s failure to
perform the warranty obligations to Bezeq assumed by Buyer, then Buyer shall
reimburse C-COR for the amount of such draw, up to a total amount of $50,000
(the “LOC Draw Cap”). C-COR shall notify Buyer in writing of the amount of such
draw (the “Draw Notice”).

(b) In the event Buyer in good faith disputes the amount of the draw or that the
draw directly resulted from Buyer’s failure to perform Buyer’s warranty
obligations to Bezeq, then Buyer shall deliver a written notice of dispute to
C-COR setting forth in detail the nature of the dispute within ten (10) days
after receipt of the Draw Notice. C-COR and Buyer shall negotiate in good faith
to resolve such dispute within thirty (30) days after delivery of the Draw
Notice.

 

27



--------------------------------------------------------------------------------

During such thirty (30) day period, Buyer shall (on a confidential basis) have
access to a copy of the records of C-COR necessary to verify the amount and
cause of the draw on the Bezeq LOC. C-COR shall provide such copies within five
(5) business days after receiving a request from Buyer. If the parties cannot
resolve such dispute within such thirty (30) day period, then they shall submit
such dispute to arbitration pursuant to provisions of Section 7.6. In the event
that Buyer fails to deliver such notice within the ten (10) day time period set
forth in this Section 5.6(b), then the amount Buyer owes to C-CORas set forth in
the Draw Notice shall be deemed final and conclusive and Buyer shall pay to
Seller the amount set forth in the Draw Notice (up to a total maximum amount of
the LOC Draw Cap) within thirty (30) days after receipt of the Draw Notice. In
the event that Buyer does deliver a notice of dispute, Buyer shall pay to C-COR
on or before ten (10) days following the resolution of the dispute, the amount
agreed to by the parties or specified by the arbitrators, as applicable;
provided that such amount shall not exceed the LOC Draw Cap. In no event shall
Buyer’s total liability to C-COR pursuant to the Bezeq LOC exceed the LOC Draw
Cap.

(c) Buyer shall make commercially reasonable efforts to have the Bezeq LOC
terminated, but Buyer’s failure to do so shall not impart any liability on
Buyer.

5.7 MPI Commitments.

(a) Buyer or a party designated by Buyer shall purchase from Seller the parts
used in the Product Line that Seller re-purchased from MPI at the prices shown
on Schedule 5.7 prior to purchasing such parts from any third party.

(b) All Buyer test equipment located at MPI shall be shared with Seller and
Seller and Buyer shall share the cost of maintenance and repair of such
equipment.

ARTICLE VI

CONDITIONS PRECEDENT

6.1 Conditions to Obligations of Buyer. The obligation of Buyer to effect the
Closing and to consummate the Transactions is subject to the satisfaction (or
waiver in writing by Buyer at its sole discretion) on or prior to the Closing of
the following conditions:

(a) Representations and Warranties. The representations and warranties of Seller
contained herein and in the Related Documents shall be true and correct on the
Closing Date, except to the extent such representations and warranties by their
terms speak only as of an earlier date, in which case they shall be true and
correct as of such earlier date.

(b) Performance. Seller shall have performed and complied in all material
respects (or shall have cured any nonperformance or noncompliance) with the
agreements and conditions required by this Agreement and the Related Documents
to have been performed or complied with by Seller prior to or at the Closing,
taken as a whole.

(c) Third Party Consents. Seller shall have procured the Material Consents.

 

28



--------------------------------------------------------------------------------

(d) Closing Certificate. Buyer shall have received a certificate, dated as of
the Closing Date, signed by Seller certifying that the conditions specified in
Sections 6.1(a) and 6.1(b) have been fulfilled.

(e) No Injunctions or Restraints. No applicable Law or injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Transactions
shall be in effect, and no Proceeding shall be pending or threatened wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would
(i) prevent consummation of any of the Transactions, (ii) cause any of the
Transactions to be rescinded following consummation or (iii) affect adversely
the right of Buyer to own all of the Assets or operate the Business.

(f) Good Standings. Seller shall have delivered to Buyer (i) a Certificate of
Good Standing of C-COR issued by the Secretary of State of the Commonwealth of
Pennsylvania and a Certificate of Good Standing of BRC issued by the Secretary
of State of the State of Delaware and the Secretary of State of the State of
Connecticut and (ii) such other documents and certificates of officers and
public officials as shall be reasonably requested by Buyer to establish the
existence and good standing of Seller and the due authorization of this
Agreement and the Transactions.

(g) Proceedings and Documents. All actions required to have been taken by Seller
in connection with the consummation of the Transactions and all certificates,
instruments and other documents required to effect the transactions contemplated
hereby will be reasonably satisfactory in form and substance to Buyer.

(h) Non-competition Agreements. Seller shall have executed and delivered to
Buyer the Non-competition Agreement.

(i) Secretary’s Certificate. There shall have been delivered to Buyer a
certificate, dated as of the date of the Closing, signed by Seller’s Secretary
or an Assistant Secretary and in form and substance reasonably satisfactory to
Buyer, that shall certify (i) the names of the officers of Seller authorized to
sign the Related Documents to which Seller is, or is specified to be, a party,
together with true signatures of such officers; and (ii) that the copy of the
resolutions attached thereto evidencing the approval of the Transactions and the
Related Documents were duly adopted and are in full force and effect.

(j) Related Documents. The Seller and each other third party required to execute
a Related Document shall have executed and delivered each such Related Document.

6.2 Conditions to the Obligations of Seller. The obligation of Seller to effect
the Closing is subject to the satisfaction (or waiver by Seller at its sole
discretion) on or prior to the Closing of the following conditions:

(a) Representations and Warranties. The representations and warranties of Buyer
contained herein and in the Related Documents shall be true and correct on the
Closing Date, except to the extent such representations and warranties by their
terms speak as of an earlier date, in which case they shall be true and correct
as of such earlier date.

 

29



--------------------------------------------------------------------------------

(b) Performance of Obligations. Buyer shall have performed and complied (or
shall have cured any material nonperformance or noncompliance) with the
agreements and conditions required by this Agreement to have been performed or
complied with by it prior to or at the Closing, taken as a whole.

(c) Closing Certificate. The Seller shall have received a certificate from
Buyer, dated as of the Closing Date, signed by an officer of Buyer, certifying
that the conditions specified in Sections 6.2(a) and (b) have been fulfilled.

(d) Related Documents. The Buyer and each other third party required to execute
a Related Document shall have executed and delivered each such Related Document.

(e) No Injunctions or Restraints. No applicable Law or injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Transactions
shall be in effect, and no Proceeding shall be pending or threatened wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would
(i) prevent consummation of any of the Transactions, (ii) cause any of the
Transactions to be rescinded following consummation or (iii) affect adversely
the right of Buyer to own all of the Assets or operate the Business.

(f) Good Standings. Buyer shall have delivered to Seller (i) a Certificate of
Good Standing of Seller issued by the Secretary of State of the Commonwealth of
Massachusetts and (ii) such other documents and certificates of officers and
public officials as shall be reasonably requested by Seller to establish the
existence and good standing of Buyer and the due authorization of this Agreement
and the Transactions.

(g) Officer’s Certificate. There shall have been delivered to Seller a
certificate, dated as of the date of the Closing, signed by Buyer’s President
and in form and substance reasonably satisfactory to Seller, that shall certify
(i) the names of the officers of Buyer authorized to sign the Related Documents
to which Buyer is, or is specified to be, a party, together with true signatures
of such officers; and (ii) that the copy of the resolutions attached thereto
evidencing the approval of the Transactions and the Related Documents were duly
adopted and are in full force and effect.

6.3 Effect of Certain Waivers of Closing Conditions. If prior to the Closing
(i) any party (the “Waiving Party”) has knowledge of any breach by any other
party of any representation, warranty or covenant contained in this Agreement or
any Related Document, (ii) the effect of such breach is a failure of any
condition to the Waiving Party’s obligations set forth in this Article VI and
(iii) the Waiving Party elects to proceed with the Closing, the parties shall
proceed with the consummation of the Transactions as if all parties were
obligated to do so, but the party who is not obligated to proceed but elects to
do so shall be deemed to have waived the fulfillment of the condition or
conditions contained herein unless such party has delivered a waiver of such
conditions in writing to the other party.

 

30



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

7.1 Survival. The representations and warranties contained in or made pursuant
to this Agreement shall survive the Closing (even if the party to whom the
representation or warranty was made knew or had reason to know of any
misrepresentation or breach at the time of Closing) and continue in full force
and effect until the first (1st) anniversary of the Closing; provided, however,
that the representations and warranties contained in Section 3.7 shall survive
the Closing until the second (2nd) anniversary of the Closing and the
representation and warranties in Sections 3.1, 3.2, 3.5 and 3.11 shall survive
the Closing (even if the party to whom the representations and warranties made
therein knew or had reason to know of any misrepresentation or breach of
warranty at the time of Closing). All covenants and agreements of the parties
contained herein will survive according to their respective terms.

7.2 Indemnification.

(a) Subject to the conditions set forth in this Article VII, subsequent to the
Closing Date, Seller shall indemnify Buyer and its Affiliates, and the
directors, officers, employees, agents, representatives and successors and
assigns of any of the foregoing (collectively, the “Buyer Indemnified Parties”)
and hold each of them harmless against any Loss that any Buyer Indemnified Party
directly or indirectly suffers or incurs or to which any Buyer Indemnified Party
may otherwise become subject (regardless of whether or not such Loss relates to
any third-party claim) and which arise from or as a result of, or are directly
or indirectly connected with:

(i) any inaccuracy in or breach of any representation and warranty of Seller set
forth in this Agreement or any exhibit or schedule hereto; or

(ii) any breach or nonperformance by Seller of any of the covenants or
agreements set forth in this Agreement or in any Related Document; or

(iii) the operation of the Business, any other business of Seller, or any
portion thereof by Seller prior to the close of business on the Closing Date; or

(iv) any and all actions, demands, suits, claims or legal, administrative,
arbitration, governmental or other Proceedings or investigations against Buyer
or any of its Affiliates related to Seller in which the principal event giving
rise thereto occurred prior to the Closing or which result from or arise out of
any action or inaction prior to the Closing of Seller or any director, officer,
employee, agent, representative or subcontractor of Seller; or

(v) any Seller Benefit Plan established or maintained by Seller; or

(vi) any Liabilities of Seller not expressly assumed hereunder.

(b) Subject to the conditions set forth in this Article VII, subsequent to the
Closing Date, Buyer shall indemnify Seller and its Affiliates, and the
directors, officers, employees, agents, representations, successors and assigns
of any of the foregoing and hold him, her or it harmless against any Loss that
such Indemnified Party suffer as a result of:

(i) any inaccuracy in or breach of the representations and warranties of Buyer
set forth in this Agreement or any exhibit or schedule hereto; or

 

31



--------------------------------------------------------------------------------

(ii) any breach or nonperformance by Buyer of any of the covenants or agreements
set forth this Agreement or in any Related Document; or

(iii) the operation of the Business, any other business of Buyer, or any portion
thereof by Buyer on or after the close of business on the Closing Date; or

(iv) any and all actions, demands, suits, claims or legal, administrative,
arbitration, governmental or other Proceedings or investigations against Seller
or any of its Affiliates related to Buyer in which the principal event giving
rise thereto occurred prior to the Closing or which result from or arise out of
any action or inaction prior to the Closing of Buyer or any director, officer,
employee, agent, representative or subcontractor of Buyer; or

(v) any Liabilities of Seller expressly assumed by Buyer hereunder.

7.3 Third Party Claims. The obligations and liabilities of an Indemnifying Party
with respect to Losses resulting from the assertion of liability by third
parties (each, a “Third Party Claim”) shall be subject to the following terms
and conditions:

(a) The Indemnified Parties shall promptly give written notice (a “Claim
Notice”) to the Indemnifying Parties of any Third Party Claim that might give
rise to any Loss by the Indemnified Parties, stating in reasonable detail the
nature and basis of such Third Party Claim, and the amount thereof to the extent
known (the “Claimed Amount”); provided, however, that no delay on the part of
the Indemnified Parties in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is prejudiced thereby. Such notice shall be
accompanied by copies of all relevant documentation with respect to such Third
Party Claim, including any summons, complaint or other pleading which may have
been served, any written demand or any other document or instrument.

(b) From and after receipt of notice of a Third Party Claim pursuant to
Section 7.3(b), the Indemnifying Parties shall have the right to conduct, at
their own expense, the defense against the Third Party Claim in their own names
or in the names of the Indemnified Parties, using counsel of their choice
reasonably satisfactory to the Indemnified Parties so long as (i) the
Indemnifying Parties notify the Indemnified Parties in writing within 20 days
after the Indemnified Parties have given notice of the Third Party Claim and
that the Indemnifying Parties will indemnify the Indemnified Parties to the
extent provided under this Article VII, (ii) the Third Party Claim involves only
money damages and does not seek an injunction or similar equitable relief, and
(iii) the Indemnifying Parties conduct the defense of the Third party Claim
actively and diligently. Any Indemnified Parties shall have the right to employ
separate counsel in any such Third Party Claim and/or to participate in the
defense thereof, in each case at their own expense. The party or parties
conducting the defense of any Third Party Claim shall keep the other parties
apprised of all significant developments with respect thereto and shall not
enter into any settlement, compromise or consent to judgment that imposes
non-monetary obligations

 

32



--------------------------------------------------------------------------------

on the Indemnified Parties with respect to such Third Party Claim without the
prior written consent of the other parties hereto, such consent not to be
unreasonably withheld.

(c) In the event any of the conditions in Section 7.3(b) above is or becomes
unsatisfied, however, (i) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith); provided that if the Indemnifying
Party and the Indemnified Party agree that the Indemnifying Party would not
indemnify the Indemnified Party pursuant to Section 7.3(b), then the Indemnified
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to, the Third Party Claim in any manner without
obtaining the written consent of each Indemnifying Party in connection therewith
which consent shall not be unreasonably withheld or delayed, (ii) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
attorneys’ fees and expenses), and (iii) subject to clause (i), the Indemnifying
Parties will remain responsible for any Adverse Consequences the Indemnified
Party may suffer resulting from, arising out of, relating to or resulting from
the Third Party Claim to the fullest extent provided in this Article VII.

7.4 Treatment of Indemnification Payments; Loss Determination.

(a) All payments made pursuant to this Article VII shall be treated as
adjustments to the Purchase Price. If the Indemnifying Party makes any payment
on any claim pursuant to Section 7.2, the Indemnifying Party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
Indemnified Party to any insurance benefits or other claims of the Indemnified
Party with respect to such claim.

(b) For purposes of determining the magnitude of any Loss giving rise to a right
to indemnification pursuant to this Article VII (but not in determining whether
there has been any breach of the representations, warranties, covenants or
agreements made in this Agreement), all materiality and Material Adverse Effect
qualifications set forth in any representation, warranty, covenant and agreement
herein will be disregarded.

(c) To prevent an Indemnified Party from recovering more than the amount of any
Loss, the Loss, in each case, shall be net of the amount of any insurance
proceeds, and indemnity and contribution from a third party actually recovered
by the Indemnified Person after subtracting the cost of recovery and the amount
of premiums paid and making adjustment for any premium increases; provided,
however, that nothing herein shall be deemed to obligate an Indemnified Party to
make a claim on any insurance policy or for indemnity or contribution, or have
collected any amounts therefrom as a condition precedent to obtaining payment
from the Indemnifying Party hereunder.

7.5 Limitations.

(a) The Earnout Amount shall be available to compensate Buyer for any Losses
pursuant to the terms of this Agreement and Buyer may set-off against such
payments the amount of any Losses, as set forth in Section 2.3(c).

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, in the event of a breach of
any representation or warranty (a “Breach”), except in the event of fraud or
willful misconduct with respect to such Breach, (i) the aggregate liability of
Seller for Damages under this Article VII shall not exceed Two Million Dollars
($2,000,000) (the “Cap Amount”), and (ii) Seller shall not be required to make
any indemnification payment pursuant to Article VII for Damages resulting from
any Breach until such time as the total amount of all Damages (including the
Damages arising from such Breach and all other Damages arising from any other
Breaches of its representations or warranties) that have been directly or
indirectly suffered or incurred by Buyer, or to which Buyer has otherwise
becomes subject, exceeds Forty Thousand Dollars ($40,000) in the aggregate (the
“Floor Amount”). If the total amount of such Damages exceeds the Floor Amount)
in the aggregate, then Buyer shall be entitled to be indemnified against and
compensated and reimbursed for the entire amount of such Damages (including the
Floor Amount), up to the Cap Amount. Any qualifications or exceptions relating
to materiality with respect to any representations or warranties shall be
disregarded for the purpose of determining the amount that an Indemnified Person
shall be entitled to pursuant to this Article VII with respect to such
representation or warranty.

(c) Notwithstanding anything to the contrary herein, except in the event of
fraud or willful misconduct with respect to the breach of any representation or
warranty, (i) the aggregate liability of Buyer for Damages under this Article
VII shall not exceed the Cap Amount, and (ii) Buyer shall not be required to
make any indemnification payment pursuant to Article VII for Damages resulting
from any Breach until such time as the total amount of all Damages (including
the Damages arising from such Breach and all other Damages arising from any
other Breaches of its representations or warranties) that have been directly or
indirectly suffered or incurred by Seller, or to which Seller has otherwise
becomes subject, exceeds the Floor Amount in the aggregate. If the total amount
of such Damages exceeds the Floor Amount in the aggregate, then Seller shall be
entitled to be indemnified against and compensated and reimbursed for the entire
amount of such Damages (including the Floor Amount), up to the Cap Amount. Any
qualifications or exceptions relating to materiality with respect to any
representations or warranties shall be disregarded for the purpose of
determining the amount that an Indemnified Person shall be entitled to pursuant
to this Article VII with respect to such representation or warranty.

(d) Except with respect to claims based on fraud or willful misconduct, the
rights of the Indemnified Persons under this Article VII shall be the exclusive
remedy of the Indemnified Persons with respect to claims resulting from or
relating to any misrepresentations, breach of warranty or failure to perform any
covenant contained in this Agreement.

7.6 Dispute Resolution.

(a) In the event of any controversy or dispute arising out of or relating to
this Agreement, or any breach thereof, which the parties are unable to resolve
through negotiation, the party asserting such claim or breach shall give written
notice (the “Dispute Notice”) to each other party setting forth in reasonable
detail the nature of such claim or alleged breach. All claims pertaining to such
dispute (excepting herefrom any action for equitable relief with respect
thereto) if not otherwise resolved by the parties shall be settled by
arbitration before a single arbitrator selected by the parties in accordance
with the rules of the American Arbitration

 

34



--------------------------------------------------------------------------------

Association. If the parties fail to agree upon an arbitrator within fifteen
(15) days after the date of the Dispute Notice, then Seller and Buyer, shall
each select an arbitrator within the following ten (10) days, the two
arbitrators selected by the parties shall select a third arbitrator within
twenty (20) days, and all three arbitrators shall arbitrate the controversy or
claim. No arbitrator shall be affiliated with Seller or Buyer. The results of
the arbitration shall be final binding upon the parties and not subject to
appeal. The arbitration proceeding shall take place in New York, New York or
such other location as parties thereto may mutually agree.

(b) Notwithstanding any contrary provision in the Rules of Commercial
Arbitration of the American Arbitration Association, the parties shall be
entitled to discovery in any arbitration proceeding, including reasonable
document requests, interrogatories, and depositions, all subject to the control
of the arbitration panel. To the extent that the parties cannot agree on any
aspect of the scope or scheduling of discovery, the arbitration panel shall
determine such scope and schedule. In determining the scope and scheduling of
discovery, the arbitration panel shall be guided by (i) the Federal Rules of
Civil Procedure, and (ii) the interest of the parties in obtaining an
expeditious resolution of any dispute that is the subject of the arbitration
proceeding. The arbitration panel has the discretion to determine the
appropriate scope and schedule of discovery and the factors referred to in the
previous sentence are intended to serve as guidance and not as absolute rules.

(c) The arbitrators shall not contravene or vary in any respect any of the terms
or provisions of this Agreement. The award of the arbitrators shall be final and
binding upon the parties thereto, and judgment upon any award rendered therein
may be entered and enforced in any court of competent jurisdiction.

(d) Neither this arbitration provision nor a pending arbitration shall prevent a
party from seeking or obtaining injunctive relief for any matter at any time.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by any party hereto without the prior written
consent of (i) Buyer, in the case of any attempted assignment by Seller, or
(ii) Seller, in the case of any attempted assignment by Buyer. Any attempted
assignment in violation of this Section 8.1 shall be void.

8.2 No Third-Party Beneficiaries. Except as set forth in Article VII, this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder. The Buyer Indemnified Parties are intended third
party beneficiaries of this Agreement.

8.3 Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or nationally
recognized overnight courier service and shall be

 

35



--------------------------------------------------------------------------------

deemed given when so delivered by hand or confirmed by facsimile machine, or if
mailed, three days after mailing (one business day in the case of overnight
courier service), as follows:

(i) if to Buyer, to

Newfound Technology Corporation

330 Codman Hill Road

Boxborough, Massachusetts 01719

Attention: Richard Dellacanonica – President

Telephone: (978) 263-5775

Facsimile: (978) 263-9755

with a copy to:

Cook, Little, Rosenblatt & Manson, PLLC

650 Elm Street

Manchester, New Hampshire 03101

Attention: Matthew H. Benson, Esq.

Telephone: (603) 621-7100

Facsimile: (603) 621-7111

(ii) if to C-COR or BRC, to:

C-COR Incorporated

60 Decibel Road

State College, Pennsylvania 16801

Attention: President

Telephone: (814) 238-2461

Facsimile: (814) 237-5574

with a copy to:

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street, 51st Floor

Philadelphia, Pennsylvania 19103

Attention: Brian D. Doerner

Telephone: (215) 864-8615

Facsimile: (215) 864-8999

or to such other address as provided by a party in accordance with this
Section 8.3.

8.4 Headings. The headings contained in this Agreement, in any Exhibit or
Schedule hereto and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

8.5 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more

 

36



--------------------------------------------------------------------------------

such counterparts have been signed by each of the parties and delivered to the
other party. For purposes hereof, facsimile copies hereof and facsimile
signatures hereof shall be authorized and deemed effective counterparts.

8.6 Entire Agreement. This Agreement, the Related Documents and the
Nondisclosure Agreement dated November 23, 2005 between Buyer and Seller (the
“Confidentiality Agreement”) contain the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter. Neither party shall be liable or bound to any other party in any manner
by any representations, warranties or covenants relating to such subject matter
except as specifically set forth herein or in the Related Documents or the
Confidentiality Agreement.

8.7 Amendments and Waivers. This Agreement may not be amended except by a
writing signed by Seller and Buyer. Only by a writing Seller, on the one hand,
or Buyer, on the other hand, may waive compliance by Buyer or Seller,
respectively, with any term or provision of this Agreement that such other party
was or is obligated to comply with or perform.

8.8 Severability. It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

Remainder of page intentionally left blank. Signature pages follow.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Asset Purchase
Agreement as of the date first written above.

 

SELLER

 

C-COR INCORPORATED

By:   /s/ William T. Hanelly Name:   William T. Hanelly Title:   Chief Financial
Officer, Treasurer and Secretary BROADBAND ROYALTY CORPORATION By:   /s/ George
M. Savereno Name:   George M. Savereno Title:   President

BUYER

 

NEWFOUND TECHNOLOGY CORPORATION

By:   /s/ Richard Dellacanonica   Richard Dellacanonica – President

 

38



--------------------------------------------------------------------------------

Exhibits:      Exhibit A:    Bill of Sale Exhibit B:    Assignment Agreement
Exhibit C:    IP Assignment Agreement Exhibit D:    License Agreement Exhibit E:
   Occupancy Agreement Exhibit F:    Services Agreement Exhibit G:   
Non-Competition Agreement Exhibit H:    Schedules

 

39